Exhibit 10.3.5
Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


Execution Version


AMENDMENT NO. 5
to the COLLABORATION AND LICENSE AGREEMENT
This Amendment No. 5 (“Amendment No. 5”) to the Collaboration and License
Agreement (the “Agreement”) by and between Sandoz AG, a Swiss corporation with
offices located at Lichtstraβe 35, CH 4056 Basel BS, Switzerland (“Sandoz”) and
Momenta Pharmaceuticals, Inc., a Delaware company with offices located at 675
West Kendall Street, Cambridge, MA 02142 (“Momenta”) is made effective as of
November 30, 2017 (the “Amendment No. 5 Effective Date”). Sandoz and Momenta may
hereafter be referred to collectively as the “Parties” and individually as a
“Party”.
WHEREAS, Sandoz and Momenta entered into a Collaboration and License Agreement
effective as of June 13, 2007, as amended by (i) Amendment No. 1 dated April 25,
2008; (ii) a letter agreement dated December 22, 2008; (iii) Amendment No. 2
dated December 14, 2009, but made effective as of November 1, 2009; (iv)
Amendment No. 3 dated April 1, 2011; and (v) Amendment No. 4 dated May 26, 2016;
and
WHEREAS, Sandoz and Momenta desire to exclude certain Momenta Patent Rights as
of the Amendment No. 5 Effective Date, and return sole and exclusive control of
exploitation, preparation, filing, prosecution, maintenance, enforcement, and
invalidity defense of such patent rights to Momenta, as further described below;
and
WHEREAS, Sandoz and Momenta desire that Sandoz retain the non-exclusive freedom
to operate under such patent rights with respect to the Products under the
Agreement; and
WHEREAS, the Parties now desire to amend the Agreement to reflect mutually
agreed upon revised terms in accordance with the provisions of the Agreement.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are mutually acknowledged,
the Parties hereto, intending to be legally bound, do hereby agree that the
Agreement shall be amended, as of the Amendment No. 5 Effective Date, as
follows:
1.The patent rights set forth on Exhibit A (the “Excluded Momenta Patent
Rights”) shall be excluded from Momenta Patent Rights, and shall no longer be
licensed by Momenta to Sandoz and its Full Affiliates under Section 2.1.1 of the
Agreement. For avoidance of doubt, such Excluded Momenta Patent Rights shall as
of the Amendment No. 5 Effective Date, no longer be Collaboration Product
Specific Patent Rights, Joint Product-Specific Patent Rights, Joint
Collaboration Patent Rights, Momenta Collaboration Patent Rights, Momenta
Product-Specific Patent Rights, or Product Specific Patent Rights under the
Agreement.
2.The exploitation, preparation, filing, prosecution, maintenance, enforcement
and invalidity defense of such Excluded Momenta Patent Rights shall be solely
and exclusively under the control and at the expense of Momenta.
3.The Excluded Momenta Patent Rights shall no longer be within the scope of the
exclusivity covenant in Section 2.3, and subject to Section 5, below, Momenta
shall retain all rights to the Excluded Momenta Patent Rights in accordance with
Section 2.4 of the Agreement.
4.For clarity, the Excluded Momenta Patent Rights shall no longer be within the
scope of the enforcement provision in Section 8.4, the patent invalidity claim
in Section 8.6 or the indemnification provision in Section 12.1.
5.Section 2.7 is hereby added to the Agreement:
2.7 Freedom to Operate. Subject to the continuing terms and conditions of this
Agreement, Momenta hereby grants to Sandoz and its Full Affiliates during the
Term, a nonexclusive license, without the right to grant sublicenses, under the
Excluded Momenta Patent Rights to Develop, make, have made, use, sell, offer to
sell, lease, import, export, or otherwise Commercialize the Products in the
relevant Territory in the Field.
6.Amendment.
6.1 Momenta Indemnification of Sandoz. Section 12.2 of the Agreement is hereby
amended and restated in its entirety to read:




Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


Execution Version


“12.2 Momenta Indemnification of Sandoz. Momenta shall indemnify, defend and
hold harmless Sandoz Indemnified Parties from and against all Liabilities
awarded to a Third Party against Sandoz Indemnified Parties or that may be
incurred or paid by any of Sandoz
Indemnified Parties in the defense or compromise of legal or equitable claims
asserted by a Third Party, arising out of or resulting from (a) any breach of
any representation, warranty, covenant, obligation or agreement by Momenta
hereunder, (b) any misrepresentation by Momenta hereunder (including but not
limited to any such breach by Momenta of Article 9 – Warranties), (c) any Final
Misappropriation Determination with respect to a claim of misappropriation by
any Momenta Indemnified Party of any Third Party trade secret or knowhow, or (d)
the exploitation, enforcement or defense of the Excluded Momenta Patent Rights.
For clarity, with respect to 12.2(d), Momenta’s indemnification of Sandoz
Indemnified Parties includes all Liabilities incurred from the involvement of
any Sandoz
Indemnified Parties in the exploitation, enforcement or defense of the Excluded
Momenta Patent Rights, should such involvement by compelled by law.”
7.All other terms of the Agreement not amended by this Amendment No. 5 shall
remain in full force and effect. All capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Agreement.
8.This Amendment No. 5 may be executed in two (2) or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Amendment No. 5 may be executed by facsimile
or electronically transmitted signatures, such as by portable electronic
document (PDF), and such signatures shall be deemed to bind each Party hereto as
if they were original signatures.
   




Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


Execution Version


IN WITNESS WHEREOF, this Amendment No. 5 to the Agreement has been executed by
the authorized representatives of each Party and shall be in full force and
effect as of the Amendment No. 5 Effective Date.
 
SANDOZ AG
MOMENTA PHARMACEUTICALS, INC.
By: /s/ Georg Rieder
 
By: /s/ Craig Wheeler
Name: George Rieder
 
Name: Craig Wheeler
Title: Chief Financial Officer 
Sandoz AG
 
 
Title: President and CEO
By: /s/ Claudio Zamuner
 

 
Name: Claudio Zamuner
 
Title:    Head Funds Flow Operations &IT
    Sandoz AG
 
 






Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------


Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


Execution Version


Exhibit A – Excluded Momenta Patent Rights


[***]




Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.